Lakcastee, Justice,
delivered the following opinion:
This case comes by writ of error from Leon Circuit Court. It is a scire facias to revive a .judgment rendered by the Superior Court of Leon County in the year 1842.
The first error assigned alleges that the Court erred in refusing to require the plaintiff Jos. F. C. Harley to file a declaration in this case, as appears by the bill of exceptions.
It appears by the record, that on calling this case on the appearance docket the defendant by his attorney moved the Court for a rule on the plaintiff to file a declaration in this case on or before the first day of the next succeeding term, and upon default of such declaration filed that the suit shall be dismissed according to the rules and practice of the Court. Which rule was refused, scire facias being deemed a sufficient declaration in practice if plaintiff chose to rely upon it as such. The same to be pleaded or demurred to as a regular declaration. To which opinion and ruling of the Court defendant excepted, which was signed, sealed and made part of the record.
The rule of the Court referred to in defendant’s motion for a declaration is in the words following “ all declarations must be filed on or before the first day of the term, and if not filed by the first day of the term thereafter, the suit shall be dismissed.” This rule can only have reference to the cases where, by the statute, declarations are required to be filed. The act of Assembly which bears on the question is as follows : “ In all actions brought to any of the Circuit Courts of this State, whether the same be commenced by original process against the person or against the estate of the defendant, it shall be the duty of the plaintiff or his attorney to file with the clerk his declaration on or before the first day of the term to which his action is made returnable,” &c. Tho. Dig. 330, sec. 1. The case then in which a declaration is required by the statute is, *165in actions commenced by original process against the person or estate of the defendant. Original process against the person is declared to be a capias or summons ad respondendum. Act Nov. 23, 1828. Tho. Dig. 321, sec. 1. Against the estate, is provided by attachment. Act Feb. 15th, 1834. Tho. Dig. 367, sec. 1. In all actions therefore brought by summons against the person, or attachment against the estate, the plaintiff is required to file a declaration by tho statutes, and the rule of Court must be construed with reference to the statutes in the use of the terms “ all declarations.”
This is a case of scire facias to revive a judgment and is not an original but a judicial writ, founded on some matter of record, to enforce execution of it, and properly speaking is only the continuation of an action. A step leading to the execution of a j udgment already obtained and enforcing the original demand for which the action was brought. It creates nothing anew, but may be said to reanimate that which before had existence, but whose vital powers and faculties are as it were suspended, and without its salutary interference would be lost. 2 Sellon’s Prac. 187—8. Yet it may properly be called an action because a release of all actions, or executions is a good plea in bar to scire facias. 2 Sellon Prac. 187. Nevertheless it is not an original process. The statute does not absolutely require a declaration in scire facias to revive a judgment. It is therefore mere matter of practice whether it should be required or not. In England as well as in many of the States of the Union, the custom of declaring on scire facias is believed to exist. In Virginia, Kentucky, Tennessee and some other States, the practice appears to be to plead to the writ. No evil attends this practice, every defence which could be made by way of plea, or demurrer to a declaration may also be made to the writ, and unless it contains all the allegations and averments necessary to a valid, declaration will be held bad on demurrer. The practice is convenient, because it waives the necessity of a formal declaration and prevents repetition on the record. The form of a declaration in scire facias on judgment is nothing more than a repetition of the writ, with a prayer for execution. The writ cites the defendant to shew cause why execution shall not issue. It may be considered substantially in the nature of a prayer for execution. 2 Sellon’s p. 51. No practice has yet been established by the Supreme Court, and it is understood it has differed in the various Circuits. It is thought under the considerations hereinbefore expressed that in scire facias upon judg*166ment a declaration is not necessary, and not required by law, and that the Court did not err in refusing to grant a rule on plaintiff for a declaration as moved by defendants attorney.
The second error assigned is: The Court erred in requiring the defendant to plead to the writ of scire facias as a declaration.
For the reasons before set forth this assignment of error is considered by the Court not well taken, and is overruled.
The 3d error assigned alleges the writ of scire facias to be altogether irregular and insufficient, because, firstly, it does not allege the judgment set forth was regularly rendered. Secondly, that the writ of scire facias doth not allege that suggestion hath been made to Leon Circuit Court that execution remains to be made, hut alleges the suggestion of that fact hath been made to Leon Superior Court, which cannot be legal ground to warrant the issuing the writ from Leon Circuit Court, nor make the same legal and valid. And thirdly, it doth not appear by the writ of scire facias that Leon Circuit Court had any rightful power to issue said writ, for it is not shewn or suggested that Leon Circuit Court either rendered the judgment, or that the record of said judgment now remains in said Circuit Court from which the writ issued.
As to the first ground set forth in the third assignment of error it is stated in the writ “ at a Superior Court of the Middle District of Florida, for the County of Leon, begun and held at the Court House in the city of Tallahassee on Monday the 14th day of November, 1842, and continued till and after Monday the 21st November, 1842, a certain Joseph F. C. Harley on the said 21st November, 1842, by the consideration of said Court recovered against one David Brown a judgment for,” &c.
The existence of the Superior Courts under the Territorial Government of Florida, their powers as Courts of general jurisdiction, and the transfer of all causes civil and criminal pending in the Superior Courts to the Circuit Courts, for the counties in which such cases may be so pending, together with all papers connected therewith or relating thereto, are parts of the legal and judicial history of the country of which the Courts will take notice, as well also as the authority vested in the Circuit Courts, to proceed in all such causes. The Superior Court which rendered the judgment was a Court of record of general jurisdiction. It is alleged in the writ as before set forth that the plaintiff by the consideration of said Court, recovered against the defendant a judgment, &c. It is a presump-. *167tion of law, that everything done in a Court of record of general jurisdiction, is rightly and regularly done, unless the contrary appear Upon appeal or writ of error, the allegation that judgment was regularly rendered was unnecessary. ''
The second ground of objection set forth in the third assignment of errors appears to have more weight. After reciting the judgment given in the Superior Court the writ of scire facias goes on further to state “ and now on behalf of the said Joseph F. C. Harley it hath been understood in the said Court that although the judgment thereof is given, yet execution for, &c., remains to be made, &c.” ,
To what Court is suggestion made, that execution remains to be made of the judgment ? Most clearly to Leon Superior Court — a Court having no existence at the time the suggestion was made, which could then issue no writ whatever, and a suggestion, too, which could furnish no warrant or authority for any proceeding in the Circuit Court. If a declaration had been filed in this ease, and had alleged a suggestion to the Superior Court, that execution remained to be made, it would be bad on demurrer, because such a suggestion would not authorize the Circuit Court to order execution. It might be amended by the writ if there was any thing to amend by, but in this case the writ is as bad as the declaration would be. The judgment (rendered in this case) was by default. It was incumbent on the plaintiff to proceed on a valid writ. A majority of the Court think the writ is defective.
The judgment is not a judgment for execution, but for a specific sum in damages as prayed in the writ, and for costs also in this proceeding. This is clearly error.
The judgment should have been, “ Let execution issue, according to the force, form, and effect of the judgment aforesaid, by default of the said D. B., defendant.” 2 Sellon’s Practice, 50.
The judgment of the Court below is therefore reversed, and the writ dismissed without prejudice to any future action of the plaintiff on his original judgment.